                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRI A. SOMERS                                                                  PLAINTIFF

V.                                4:19CV00393 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                DEFENDANT

                                          ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I approve

and adopt the Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, this case is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 14th day of April, 2020.



                                           Billy Roy Wilson_______________
                                           UNITED STATES DISTRICT JUDGE
